Case: 14-60840      Document: 00513457259         Page: 1    Date Filed: 04/08/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                      No. 14-60840                                 FILED
                                                                                April 8, 2016
                                                                              Lyle W. Cayce
FRANKLIN MIGUEL MIRANDA RODRIGUEZ,                                                 Clerk

                                                 Petitioner

v.

LORETTA LYNCH, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A206 374 412


Before STEWART, Chief Judge, and OWEN and COSTA, Circuit Judges.
PER CURIAM: *
       Franklin Miguel Miranda Rodriguez, a native and citizen of Honduras,
petitions this court to review the decision of the Board of Immigration Appeals
(BIA) denying his application for asylum, withholding of removal, and
protection under the Convention Against Torture (CAT). Miranda Rodriguez
asserts that he suffered past persecution due to his sexual orientation, and he
fears that he will again suffer persecution if he is returned to Honduras. He
argues that the BIA erred in concluding that persecution as a matter of law


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60840    Document: 00513457259      Page: 2   Date Filed: 04/08/2016


                                 No. 14-60840

could not be committed by a family member; in denying him due process
because, while he was detained, he did not have access to evidence that
supported his claim of a well-founded fear of persecution based upon changed
country conditions; and in denying his motion to remand the case to the
immigration judge (IJ) for consideration of additional evidence that supported
his claim of a well-founded fear of future persecution. As Miranda Rodriguez
fails to address the denial of his CAT claim, any challenge to the denial of that
claim has been abandoned. See Zhu v. Gonzales, 493 F.3d 588, 593 n.10 (5th
Cir. 2007).
      The Attorney General (AG) previously filed an unopposed motion to
remand Miranda Rodriguez’s petition for review to the BIA, and a motions
panel of this court denied the motion. The AG again moves to remand the
petition for review to the BIA. But the AG does not concede or identify error
in her motion to remand, and as described below we find none in our review.
      We review the BIA’s denial of Miranda Rodriguez’s motion to remand the
case to the IJ for consideration of additional evidence “under a highly
deferential abuse-of-discretion standard.” See Milat v. Holder, 755 F.3d 354,
365 (5th Cir. 2014), cert. denied, 135 S. Ct. 1183 (2015). Here, there was no
abuse of discretion because the additional evidence sought to be presented to
the IJ could have been presented earlier and/or was largely cumulative to the
evidence already considered by the IJ. See id.
      We review the decision of the BIA, as well as the decision of the IJ to the
extent that the IJ’s decision influenced the BIA. Zhu, 493 F.3d at 593-94. We
“must affirm the decision if there is no error of law and if reasonable,
substantial, and probative evidence on the record, considered as a whole,
supports the decision’s factual findings.” Moin v. Ashcroft, 335 F.3d 415, 418
(5th Cir. 2003). Under this standard, Miranda Rodriguez “must show that the



                                       2
    Case: 14-60840     Document: 00513457259      Page: 3   Date Filed: 04/08/2016


                                  No. 14-60840

evidence is so compelling that no reasonable factfinder could conclude against
it.” Chun v. INS, 40 F.3d 76, 78 (5th Cir. 1994); see 8 U.S.C. § 1252(b)(4)(B).
      “[P]ersecution is an extreme concept that does not include every sort of
treatment our society regards as offensive.” Arif v. Mukasey, 509 F.3d 677, 680
(5th Cir. 2007). Miranda Rodriguez testified that his now-deceased uncle
sexually abused him when he was nine years old and that his brother
mistreated him at the age of 13 because of Miranda Rodriguez’s sexual
orientation. Those incidents—while reprehensible—fall short of the required
extreme conduct needed to compel a conclusion of past persecution.             See
Mikhael v. INS, 115 F.3d 299, 304 (5th Cir. 1997) (affirming BIA’s finding of
no past persecution because “while a reasonable factfinder could have found
. . . incidents [of bombing, violence, and kidnapping] sufficient to establish past
persecution, we do not find a factfinder would be compelled to do so” (emphasis
original)).
      Additionally, substantial evidence supported the BIA’s finding that
Miranda Rodriguez could avoid persecution by relocating to another part of
Honduras. See Lopez-Gomez v. Ashcroft, 263 F.3d 442, 445–46 (5th Cir. 2001)
(finding that applicable statutes and regulations do not require “the
extraordinary act of granting asylum” when the asylum applicant “can relocate
within his country upon return”). Specifically, Miranda Rodriguez’s testimony
established that in 1990, when he was 13 years old, he moved from his
hometown of Tegucigalpa to San Pedro Sula, and he lived in San Pedro Sula
as an openly gay person until 2013 without suffering anything more significant
than verbal harassment, name-calling, and discrimination due to his sexual
orientation. Indeed, Miranda Rodriguez described his life in San Pedro Sula
in 2013 as “peaceful.” He ultimately left San Pedro Sula not because he was
persecuted for his homosexuality, but because two men targeted him as a small



                                        3
    Case: 14-60840       Document: 00513457259   Page: 4   Date Filed: 04/08/2016


                                  No. 14-60840

business owner and threatened to kill him if he did not pay a “war tax.”
Although Miranda Rodriguez is correct that parts of the United States
Department of State Honduras 2013 Human Rights Report might support a
finding that he could not safely relocate to another area of Honduras, the report
does not, given the other noted evidence, compel such a finding. See Lopez-
Gomez, 263 F.3d at 445–46 (affirming BIA’s determination that petitioners
could have relocated within Guatemala because it was supported by
substantial evidence).
      PETITION DENIED; REQUEST FOR REMAND DENIED.




                                        4